Title: From Benjamin Franklin to Lord Dartmouth, 8 December 1772
From: Franklin, Benjamin
To: Dartmouth, William Legge, Earl of


Cravenstreet, Dec. 8. 72
Dr. Franklin presents his best Respects to Lord Dartmouth, and believing it may be agreable as well as useful to him, to receive other Information of the Sentiments and Disposition of Leading People in America, besides what Ministers are usually furnish’d with from the Officers of the Crown residing there, takes the Liberty of communicating to his Lordship a Letter just received from the Speaker of the Assembly of the Massachusetts Bay, written not as Speaker, but in his private Capacity. Dr. F. purposes to wait on Lord D. at his Levee to-morrow, and shall be happy if he may bring from thence any thing proper to write in Answer, that should tend to compose the Minds of People in that Province, at present greatly disquieted and alarm’d by some late Measures of Government.
 
Endorsed: Note to Lord Dartmth with Mr Cushing’s Letter of Oct. 27 72
